DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.      The present application is being examined under the pre-AIA  first to invent provisions. 
				     Response to Arguments
2.       Applicant’s arguments filed 10-6-22 have been fully considered and are persuasive. A new ground(s) of rejection(s) has been provided below.

Claim Rejections - 35 USC § 102
3.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
	
(e) the invention was described in-
(1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent; or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for the purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English.



4.   Claims 1, 3-6, 8-11, 13-16, and 18-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Roberts et al., US 2011/0283304.

      Regarding claim 1, Roberts teaches of a method comprising:
       causing output of an interface comprising a plurality of fields, wherein each field of the plurality of fields relates to a content item of a plurality of content items (See Fig.7B which discloses multiple fields/windows/information in any given area all of which relate to a content item of a plurality of content items), wherein the interface further comprises first social media information based on each of the plurality of content items (See Fig.7B, 140, [0023] cloud feed which consists of social media information based on each of the programs as the feed consists of feeds for any of the content items);
     determining at least one viewing statistic associated with the content item of the plurality of content items (See Fig.7B, number of friends watching, consensus of voted thumbs up or thumbs down, and/or percent trend change) and second social media information associated with the content item of the plurality of content items (See Fig.7B number of friends watching, consensus of friends voted, and/or icons/images of the friends);
      causing output of a first indicator associated with the at least one viewing statistic associated with the content item (See Fig.7B, number of the friends being depicted, number of friends that have voted, and number/percentage change of the trend); and
     causing output of a second indicator associated with the second social media information associated with the content item (See Fig.Fig.7B, which discloses icons of friends watching, number of friends watching, and consensus number of friends who have voted).

      Regarding claim 3, Roberts teaches the method of claim 1, wherein causing output of the first indicator is based on a selection of a first filter (See Fig.7B [0112] and [0127] which discloses of filter/search of genre, rating, time etc. for displaying the program listing such that the show “24” is displayed and listed) and wherein causing output of the second indicator is based on a selection of a second filter (See Fig.7B [0112] and [0127] which discloses of filter/search of genre, rating, time etc. for displaying the program listing such that the show “24” is displayed and listed as well as scrolling through the programs and highlighting the program “24” in the list of popular shows/relative popularity trends).

     Regarding claim 4, Roberts teaches the method of claim 1, wherein the first social media information comprises a social media feed (See Fig.7B, 140; [0019] and [0023] which discloses of the cloud feed consisting of social media feeds).

    Regarding claim 5, Roberts teaches the method of claim 4, wherein the plurality of content items are arranged in a grid and the social media feed is positioned above the grid on the interface (See Fig.7B, 140 social media feed being positioned above the content of popularity trends, element 732, which are arranged in a grid format).

      Regarding claim 6, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1.

       Regarding claim 8, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 3.

      Regarding claim 9, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 4.

      Regarding claim 10, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5.

       Regarding claim 11, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1.

       Regarding claim 13, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 3.

       Regarding claim 14, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 4.

       Regarding claim 15, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5.

       Regarding claim 16, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1.
       Regarding claim 18, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 3.

      Regarding claim 19, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 4.

      Regarding claim 20, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5.

Claim Rejections - 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:  (See MPEP Ch. 2141)

Determining the scope and contents of the prior art;
Ascertaining the differences between the prior art and the claims in issue;
Resolving the level of ordinary skill in the pertinent art; and
Evaluating evidence of secondary considerations for indicating obviousness or nonobviousness.

6.     Claims 2, 7, 12, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roberts et al., US 2011/0283304 in view of Gossweiler, US 2015/0195624.

      Regarding claim 2, Roberts teaches the method of claim 1, wherein at least one of the first indicator or the second indicator comprises at least one of an image, or an icon, wherein the first indicator represents a trend associated with the at least one viewing statistic (See Fig.7B trend of thumbs up of friends being depicted by thumbs up icon as well as trend percentage change being depicted with an up arrow in window image 762).
       Roberts is silent with respect to wherein the first indicator displays color information having an intensity indicative of the trend.
         However, in the same field of endeavor, Gossweiler teaches of wherein the first indicator displays color information having an intensity indicative of the trend (See [0003], [0020], [0037]-[0043]; Figs.1A-1B which discloses that the popularity may be illustrated and correlated to varying colors or shades of colors).
        it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Roberts to have incorporated the teachings of Gossweiler for the mere benefit of being able to provide different viewing metrics and trends for content such that the viewer may be able to quickly gauge interest in a content item.

       Regarding claim 7, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2. 

      Regarding claim 12, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2.

      Regarding claim 17, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2.

Conclusion
7.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

    Contact
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov